FILED
                             NOT FOR PUBLICATION                            FEB 15 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DONALD DOWELL,                                   No. 12-55749

               Plaintiff - Appellant,            D.C. No. 3:09-cv-02576-CAB-
                                                 MDD
  v.

WILLIAM TODD GRIFFIN, Sergeant                   MEMORANDUM *
Team Police Officer, # 4210; MATTHEW
BOTKIN, City of San Diego Police
Officer, # 5875; MATTHEW ZDUNICH,
City of San Diego Police Officer, # 5836,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Southern District of California
                  Cathy Ann Bencivengo, District Judge, Presiding

                           Submitted December 12, 2012 **

Before:        HUG, FARRIS, and LEAVY, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Donald Dowell appeals pro se various decisions of the district court

following an unfavorable jury verdict in his § 1983 action against three San Diego

police officers. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.1

      We review a court’s exclusion of evidence for an abuse of discretion. Zhang

v. American Gem Seafoods, Inc., 339 F.3d 1020, 1028 (9th Cir. 2003). We

likewise review a court’s granting or denying a request for a subpoena for abuse of

discretion. See Mabe v. San Bernardino County, Dept. of Pub. Soc. Serv., 237 F.3d

1101, 1112 (9th Cir. 2001).

      The district court did not abuse its discretion by granting the defendants’

evidentiary motions in limine. A district court may properly exclude evidence that

is not relevant to proving that party’s claims. See Nationwide Transport Finance v.

Cass Information Systems, Inc., 523 F.3d 1051, 1060 (9th Cir. 2008); Wall Data

Inc. v. Los Angeles County Sheriff’s Dept., 447 F.3d 769, 782 (9th Cir. 2006).

Moreover, reversal is not warranted because Dowell cannot show prejudice. See

Wall Data Inc., 447 F.3d at 783.

      The district court did not abuse its discretion in failing to subpoena Dowell’s

witnesses. Federal Rule of Civil Procedure 45 does not require a district court to



      1
         Because the parties are familiar with the facts underlying this appeal, we
do not recount the facts here.

                                          2
subpoena a party’s witnesses in a civil proceeding. Moreover, Dowell was not

prejudiced by the district court’s failure to issue subpoenas.

      AFFIRMED.




                                           3